Citation Nr: 0425526	
Decision Date: 09/16/04    Archive Date: 09/23/04	

DOCKET NO.  00-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
rectum.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter originally came before the of Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.  The veteran, who had active service from 
March 1967 to February 1970, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

In a June 2001 decision, the Board affirmed the RO's denial 
of the benefit sought on appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in October 
2002 the Court vacated the Board's decision and returned the 
case to the RO for readjudication.  In a June 2003 decision 
the Board again denied the veteran's claim, and a second 
appeal to the Court resulted in the Court granting a Joint 
Motion for Remand (Joint Motion) filed by the parties and 
vacating the Board's decision.  The case was subsequently 
returned to the Board.


REMAND

The Joint Motion for Remand granted by the Court indicates 
that the "Board did not comply with the terms of the remand 
or the VCAA [Veterans Claims Assistance Act of 2000] because 
the record does not show, and the decision on appeal does not 
point to, any notice provided to the veteran describing the 
specific evidence necessary to substantiate his claim and 
which evidence VA would obtain and which evidence he should 
obtain."  Joint Motion at 2.  The Joint Motion went on to 
state that "although the Board asserted that the VCAA had 
been complied with, R.3-4, there is no post-VCAA 
communication that fulfills the requirements that VA must 
notify appellant of the information and evidence necessary to 
substantiate his claim and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by appellant and which portion must be provided by 
VA."  Joint Motion at 2-3.

While the record contains a letter dated in August 2001 from 
the RO to the veteran which notified the veteran of the VCAA, 
that letter to the veteran did not describe the specific 
evidence necessary to substantiate his claim and whether that 
evidence would be obtained by the VA and which evidence he 
should obtain.  In this regard, the veteran contends that his 
adenocarcinoma of the rectum is due to Agent Orange he was 
exposed to during service and the specific evidence necessary 
to substantiate this claim would be medical evidence that 
demonstrated a nexus or relationship between the veteran's 
carcinoma and service, and more specifically, to Agent Orange 
exposure.  

While the Board acknowledged in the June 2003 decision that 
the veteran had not been afforded a VA examination in 
connection with his claim, the Board concluded that such an 
examination was not needed because there was no competent 
evidence that the veteran's carcinoma was associated with 
service, including Agent Orange exposure.  The Board noted 
that the veteran had not submitted any medical evidence 
establishing such a relationship and that a review of 
scientific studies by the National Academy of Sciences on the 
relationship between gastrointestinal tract tumors, to 
include rectal cancer and exposure to herbicides concluded 
that a positive association did not exist.  See 68 Fed. 
Reg. 27,639 (May 20, 2003).  The state of this evidence has 
not changed since the date of the Board's June 2003 decision, 
and thus, in the absence of some medical evidence indicating 
a possible nexus or relationship between the veteran's 
carcinoma and service, a VA examination is unnecessary.  

However, the Joint Motion noted that "if the BVA again 
determines a VA examination is not warranted, the veteran 
should be notified that he may submit a private examination 
in support of his claim."  As such, the Board finds that the 
RO should take appropriate action to notify the veteran that 
the specific evidence necessary to substantiate his claim 
consists of medical evidence which demonstrates a nexus or 
relationship between his carcinoma and service, and more 
specifically, to Agent Orange.  The veteran should be advised 
that as of May 2003, the VA, taking account of the available 
evidence and the National Academy of Sciences analysis of 
that evidence, has found that the credible evidence against 
an association between herbicide exposure and 
gastrointestinal tract cancer outweighs the credible evidence 
for such an association and has determined that a positive 
association does not exist.  Therefore, any medical opinion 
submitted by the veteran should make reference to 
occupational, environmental or scientific studies that show 
that a positive association does exist.  If the veteran is 
aware of the existence of such records he may request the RO 
to assist him in obtaining that evidence pursuant to 
38 C.F.R. § 3.159(c)(1).  Otherwise, the veteran should be 
advised that it is his responsibility to obtain a medical 
opinion regarding the etiology of his carcinoma and its 
relationship to service and exposure to Agent Orange.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to comply with the 
Court's Order in this case, it is the opinion of the Board 
that further development of the case is necessary.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran when further action is required on his part.  
Accordingly, this case is REMANDED for the following actions:

The RO should again provide the veteran 
notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b)(1) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This 
notice should specifically notify the 
veteran that the evidence necessary to 
substantiate his claim consists of 
medical evidence that demonstrates a 
nexus or relationship between his 
adenocarcinoma of the rectum and service, 
and more specifically to exposure to 
Agent Orange.  The veteran should also be 
notified that if such evidence exists he 
may request the RO's assistance in 
obtaining that evidence by completing an 
authorization for release of records, but 
otherwise it is his responsibility to 
submit such evidence.  The veteran should 
also be advised that as of May 2003, the 
VA has found, taking account of available 
evidence and the National Academy of 
Sciences analysis of that evidence, that 
the credible evidence against an 
association between herbicide exposure 
and gastrointestinal cancer outweighs the 
credible evidence for such an association 
and has determined that a positive 
association does not exist, and that any 
medical opinion submitted would best be 
supported by occupational, environmental 
or scientific studies which show that a 
positive association does exist.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order in this 
case, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




